internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc ita plr-121725-01 date date taxpayers tax professionals year year dear this is in response to your letter dated date in your letter you requested permission to revoke an election under sec_1_163_d_-1 of the income_tax regulations to treat capital_gains as investment_income under sec_163 and sec_163 of the internal_revenue_code for year the election facts taxpayers timely filed a joint form_1040 individual_income_tax_return for year the return was prepared and reviewed by tax professionals taxpayers’ return included form_4952 investment_interest expense deduction on which they elected to treat all net capital_gains attributable to property_held_for_investment as investment_income during the course of researching and preparing the taxpayers’ individual_income_tax_return for year tax professionals believe that taxpayers should have filed as a securities trader for year generally in situations where taxpayers are treated as securities traders for federal_income_tax purposes such taxpayers would be entitled to a deduction for net investment_expense without having to make an election to treat net plr-121725-01 capital_gains as investment_income under sec_1_163_d_-1 the effect of electing to treat net capital_gains as investment_income is to tax the net capitals gains at ordinary_income tax_rates if the election had not been made the net capital_gains allocated to form_4952 would have been taxed at a lower rate than the applicable ordinary_income tax_rate taxpayers intend to amend their year federal_income_tax return to reflect a securities trader status as a result taxpayers seek permission to revoke the election applicable law sec_163 of the code provides that in the case of a taxpayer other than a corporation the amount allowed as a deduction for investment_interest for any taxable_year shall not exceed the net_investment_income of the taxpayer for the taxable_year sec_163 of the code provides in part that investment_income means the sum of - i gross_income form property_held_for_investment other than any gain taken into account under clause ii i ii the excess if any of - i the net gain attributable to the disposition of property_held_for_investment over ii the net_capital_gain determined solely by taking into account gains and losses from disposition of property_held_for_investment plus iii so much of the net_capital_gain referred to in clause ii ii or if lesser the net gain referred to in clause ii i as the taxpayer elects to take into account under this clause sec_1_163_d_-1 of the regulations provides that the election under sec_163 must be made on or before the due_date including extensions of the income_tax return for the taxable_year in which the net_capital_gain is recognized sec_1_163_d_-1 of the regulations provides that the election under sec_163 is revocable with the consent of the commissioner taxpayers are requesting permission to revoke the election which was based on tax_advice rendered by tax professionals this situation is analogous to those situations concerning taxpayers who have not made a particular election provided in the regulations because of inadequate or incorrect advice from knowledgeable tax professionals and are subsequently seeking extensions of time under section of the regulations revrul_83_74 plr-121725-01 sec_301_9100-1 through of the procedure and administration regulations provide the standards the commissioner uses to determine whether to grant an extension of time to make a regulatory election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-1 of the regulations defines the term regulatory election as an election where the due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 of the regulations provides in part that the commissioner may grant a reasonable extension of time to make a regulatory election sec_301_9100-3 of the regulations provides that requests for extensions of time for regulatory elections other than automatic changes covered under sec_301_9100-2 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayer - i requests relief before the failure to make the regulatory election is discovered by the service ii inadvertently failed to make the election because of intervening events beyond the taxpayer’s control iii failed to make the election because after exercising due diligence the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the regulations provides that a taxpayer will not be considered to have acted reasonably and in good_faith if the taxpayer - i seeks to alter a return position for which an accuracy-related_penalty could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires a regulatory election for which relief is requested plr-121725-01 ii was fully informed of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief if specific facts have changed since the original deadline that make the election advantageous to a taxpayer the service will not ordinarily grant relief sec_301_9100-3 of the regulations provides that he commissioner will grant a reasonable extension of time only when the interests of the government will not be prejudiced by the granting of relief under paragraph c i the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made conclusion taxpayers timely filed the election on form_4952 based on the advice of tax professionals taxpayers exhibited due diligence by timely selecting tax professionals to prepare their federal_income_tax return and relied on the tax professionals to make the election after being advised by tax professionals that taxpayers should seek to revoke the election taxpayers promptly filed with the internal_revenue_service a request to revoke the election the election was made by taxpayers as a result of inadvertence these actions coupled with taxpayer’s prompt request for revocation indicate that taxpayers did not take any_action inconsistent with their intent to file a proper federal_income_tax return for year furthermore granting the revocation would neither prejudice the interests of the government nor cause undue administrative burden nor would revocation be inconsistent with the objectives of the underlying statute and the regulatory election ruling taxpayers are granted permission to revoke the election made on their year federal_income_tax return this ruling is based upon information and representations submitted by the taxpayers and accompanied by a penalty of perjury statement while this office has not verified any of the material submitted in support of the ruling_request it is subject_to verification on examination no opinion is expressed about the tax treatment of the election under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the election that is not specifically covered by the above ruling in particular no opinion is expressed concerning whether taxpayer qualifies as a securities trader for federal_income_tax purposes plr-121725-01 under the power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative this letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours assistant chief_counsel income_tax accounting by robert m casey branch chief cc ita
